Opinion issued February 28, 2013




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-12-00091-CV


                         SCOTT SATTLER II, Appellant

                                          V.

                            JENNA NEVEU, Appellee


                On Appeal from the County Court at Law No. 1
                            Brazos County, Texas
                 Trial Court Cause No. 11-002129-CV-CCL1


                        MEMORANDUM OPINION

      Appellant Scott Sattler II has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file
brief). After being notified that this appeal was subject to dismissal, appellant did

not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                          2